Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 1/5/2022. Claims 6-7, 9-12, and 14-20 are allowed and claims 1-5, 8, and 13 are cancelled. Claim 6 is the independent claim.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of detecting changes made to a first copy of an object in a first branch of a version control system using at least one running process executing on one or more processors of one or more computers, wherein the at least one running process is responsive to changes made to the first copy of the object; executing a commit operation on the first copy of the object in the first branch; using the at least one running process to automatically determine a conflict exists between the first copy of the object in the first branch and a second unmodified copy of the object in a second branch after the commit operation on the first copy of the object and without performing an integration operation on the second unmodified copy of the object; using the at least one running process to automatically update version information for the objects in the second unmodified branch to indicate the nature of the conflict with objects in the first branch using the one or more 

The prior art of record (Bigwood et al. US PG Pub. 2015/0106790 A1, Van Zijst et al. US Patent 9,430,229 B1, Chen et al. US Patent 8,245,192 B1, and Fuchs US Patent 9,471,304 B1) teaches a version control system that allows for multiple branches of code to be simultaneously developed/modified/changed/etc. by different developers and then merged when a developer is ready to commit/check in/etc. their branch of the code, that the version control system assembles change sets representing changes .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193